IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-31241
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

S. PATRICK PHILLIPS,

                                     Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 92-CR-50017-ALL
                         - - - - - - - - - -
                            June 21, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     S. Patrick Phillips, #2106-077, appeals the denial of his

motion to modify his sentence pursuant to 18 U.S.C. § 3582(c)(2).

Phillips argues that Amendment 484 precluded the district court

from basing his sentence on the seized amount of phenylacetic

acid, a precursor chemical to the manufacture of methamphetamine.

We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-31241
                                -2-

court.   See United States v. Phillips, No. 92-CR-50017-ALL (W.D.

La. Nov. 20, 1995).

     AFFIRMED.